Citation Nr: 1639850	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of right ankle fracture, rated as 10 percent disabling prior to October 28, 2015 and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to a rating in excess of 10 percent for residuals of right ankle fracture.

In August 2015, the appeal was remanded by the Board for evidentiary development, to include a VA examination.  In January 2016, the RO granted an increased rating to 20 percent disabling for the Veteran's right ankle disability, effective October 28, 2015 (the date of the examination).  The matter now returns to the Board for review.

The Veteran filed a claim for entitlement to an increased rating for his right knee disability in September 2016.  To date, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of right ankle fracture have been manifested by marked limitation of motion; ankylosis has not been shown.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a 20 percent disability rating, but no higher, for residuals of right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71(a), Diagnostic Code 5271 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).

In this case, VA's duty to notify was satisfied by a pre-adjudicatory letter mailed to the Veteran in July 2010.  See id.; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Specifically, the Veteran's in-service medical records have been obtained, and updated VA outpatient records have been added to the record and have been reviewed.  Private records from the Veteran's physical therapy clinic have also been associated with the record.  The Veteran has not indicated that there are any outstanding private or Federal records that are pertinent to the claim herein decided.

In addition, the Veteran was afforded a VA examination in connection with his right ankle disability in July 2010.  Pursuant to the Board's August 2015 remand, he was afforded a second examination in October 2015.  On review, the reports from these examinations, considered collectively, indicate that the examiners reviewed the claims file, performed the appropriate testing (including range of motion testing of the right ankle), recorded the results, and elicited a medical history with respect to the Veteran's symptoms and the functional limitations resulting therefrom.  The Board finds that these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Notably, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Veteran has been assigned the maximum schedular rating for limitation of motion and the remaining dispositive issue involves a finding of ankylosis.  As such, the Board finds that there is no prejudice to the Veteran in obtaining an examination report which complies with Correia.  

Additionally, the Board finds that the lay and medical evidence does not reflect a material increase of disability - particularly ankylosis - since the most recent VA examination, with respect to the Veteran's right ankle.  As such, additional examination is not warranted.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent prior to October 28, 2015, and to a rating in excess of 20 percent thereafter, for symptoms associated with his service-connected residuals of right ankle fracture.

The Veteran's symptoms are rated under Diagnostic Code 5271.  38 C.F.R. §°4.71(a).  That Diagnostic Code provides that a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  Id. at Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

According to the Manual, an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion, while an example of marked limitation is less than 5 degrees of dorsiflexion or less than 10 degrees of plantar flexion.  See M-21, III.iv.4.A.3.I.

The Veteran filed the instant claim for an increased rating in June 2010.  (By way of history, the Board issued a final decision in April 2010 which continued a previously-assigned 10 percent rating for right ankle disability.  The Veteran did not appeal that decision; thus, it became final.  See 38 C.F.R. §§ 20.1100(a), 20.1104.  The June 2010 claim therefore reflects a new claim for entitlement to an increased rating.)

Throughout the appeal period, the Veteran has received regular treatment for right ankle symptoms.  VA outpatient notes from 2009 and 2010 reflect reports of constant right ankle pain with swelling, necessitating the use of a splint or brace as well as a cane.  On one occasion he reported that the ankle gave out, resulting in a fall.  The Veteran was referred for physical therapy in January 2010.  Magnetic resonance imaging (MRI) tests performed in May 2010 showed osteoarthritis at the tibiotalar joint.

On VA examination in July 2010, the Veteran reported severe pain, instability, stiffness, and weakness, and indicated that his right ankle was getting progressively worse.  He reported being given an orthotic boot but stated that he preferred an air cast.  On physical examination, tenderness with palpation of the subtalar joint and minimal tenderness to the ankle joint was noted.  He was observed to walk with an antalgic gait, with poor propulsion; he reported needing a brace and cane for ambulation.  On weightbearing he had posterior tibial deficiency, and was able to do just a single leg raise.  No locking episodes or ankylosis were noted.  Active range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 45 degrees, with objective evidence of pain.

The RO continued the Veteran's 10 percent rating in a September 2010 rating decision.  In response, the Veteran emphasized in his notice of disagreement that his symptoms were severe enough to require an ankle brace and cane to assist in walking.  He also averred that his limitation of motion was much more pronounced than what was reflected in the examination report.

In his January 2011 VA Form 9, the Veteran reiterated that the July 2010 VA examination report did not adequately reflect his limitation of motion.  Specifically, he noted that, during the examination, his "ankle flexion was physically manipulated by the examiner beyond my ability to flex my ankle," which resulted in inaccurate findings.  He contended that his right ankle had marked limitation of motion.

On VA examination in October 2015, the Veteran reported right ankle pain, swelling, and flare-ups with a sensation of "popping" on motion.  He also reported that his ankle felt unstable, and that it would give out on occasion, causing falls.  Range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion to 30 degrees, with objective evidence of pain on motion.  There was no evidence of pain on weightbearing but there was positive evidence of localized tenderness or pain on palpation of the joint.  No ankylosis was noted.  In terms of functional impact, the examiner noted that, based upon the Veteran's assertions, medical history, and clinical findings, his right ankle symptoms impacted his ability to walk or stand on uneven or sloped terrain, lift greater than light weight, and make quick or unexpected changes of direction.

Based on the above examination results, the RO increased the Veteran's rating to 20 percent disabling, effective October 28, 2015, the date of the examination.

As noted above, the Veteran has been assigned a "staged" rating for his right ankle disability.  The basis for the staged rating appears to be a discrepancy between the range of motion findings in the VA examination reports of record, which show slightly greater range of motion in July 2010 compared to October 2015.  Notwithstanding these findings, the Board notes that it is essential to evaluate the Veteran's right ankle disability in light of the documented clinical history.  See 38 C.F.R. § 4.1.  As instructed in 38 C.F.R. § 4.2, different examiners will not describe the same disability in the same language.  It is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described, which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture.

In the opinion of the Board, the findings from the October 2015 VA examination represent the extent of functional impairment of the Veteran's residuals of right ankle fracture on use.  This is consistent with the Veteran's numerous credible reports of severely limited motion due to pain, swelling, instability, and flare-ups.  Likewise, it is consistent with reports of abnormal gait and use of assistive devices to ambulate.  See 38 C.F.R. §§ 4.40 and 4.45.  To the extent any doubt exists as to whether such symptomatology existed prior to the October 2015 VA examination, the Board resolves such doubt in the Veteran's favor.  Thus, the Board awards a 20 percent rating for the entire appeal period.

However, the Board finds that the criteria for a rating greater than 20 percent have not been met at any time during the appeal period.  In this regard, the Board is aware that the Veteran is in receipt of the maximum allowable schedular rating under Diagnostic Code 5271.  Nonetheless, the Board has considered other potentially applicable Diagnostic Codes.  Upon review, however, the Veteran's disability is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The lay and medical evidence demonstrates that the Veteran has no history of ankylosis of the ankle or subastragalar or talar joints, malunion of the os calcis or astragalus, or astragalectomy.  He has never asserted that his ankle locks into place in a manner that is consistent with ankylosis.  Consequently, a rating under Diagnostic Codes 5270, 5272, 5273, or 5274 is not appropriate.

The Board has considered the Veteran's lay statements regarding painful motion, swelling, and instability, as well as the impact his right ankle symptoms have on his ability to bear weight and walk for long distances.  He is certainly competent to report these symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, as was suggested above, the Board finds that these lay reports do not reflect symptoms analogous to ankylosis, even taking into account the types of functional impairment addressed in 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has repeatedly asserted that he has marked limitation of motion; he has never reported being completely unable to move his right ankle.

For the foregoing reasons, the Board finds that a uniform 20 percent rating, but no higher, is warranted for the Veteran's residuals of right ankle fracture.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the evidence of record is against a finding that the Veteran's service-connected right ankle disability is so exceptional or unusual as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided under 38 C.F.R. § 3.321(b)(1) as "governing norms"( including marked interference with employment and frequent periods of hospitalization).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  When considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, 27 Vet. App. 484 (2016).

The evidence in this case does not show such an exceptional disability picture that renders inadequate the available schedular evaluation for the service-connected disability on appeal.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's service-connected residuals of right ankle fracture is productive of pain, swelling, instability, and marked limitation of motion.  The 20 percent rating assigned for this disability fully contemplates this symptomatology.  Notably, the Veteran has multiple and closely related injuries, including a right knee disability, which are not on appeal, but have been referred to the AOJ for appropriate adjudication.  The record does not disclose any compounding negative effects which each service-connected disability has on the other disabilities.  As such, it cannot be said that the available schedular evaluation for the disability on appeal is inadequate.

The Board observes also that, even if the available schedular evaluations for the disability at issue is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  There is no indication that the Veteran has required frequent periods of hospitalization, and although his right ankle symptoms do affect his employability, there is nothing in the record to indicate that these symptoms cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected right ankle disability, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.

ORDER

A 20 percent rating for residuals of right ankle fracture prior to October 28, 2015 is granted, but a rating in excess of 20 percent for any time during the appeal period is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


